Citation Nr: 1424832	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-02 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for asthma, currently rated 60 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to March 1988 and from February 2003 to April 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In a May 2014 statement the Veteran identified several conditions that he associates with his service-connected asthma and medication therefore, including emotional upset and gingivitis.  If the Veteran wishes to seek service connection for these conditions, he should do so by filing claims with the RO.  

Review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems reveals additional relevant documents located in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is necessary to obtain complete VA medical treatment records.  Additionally, May 2014 statements by the Veteran and a nurse practitioner indicate that there may be additional relevant private treatment records, which should be obtained.  The Board notes that the last relevant VA examination was in January 2010.  If additional records obtained on remand indicate worsening of the Veteran's condition, a new examination should be provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any non-VA treatment for asthma since October 2009, including any treatment at Heartland Primary Care, and any VA treatment for asthma received at locations other than the Kansas City VA Medical Center, Leavenworth VA Medical Center, and the Wyandotte Community-Based Outpatient Clinic.  Specifically request that the Veteran identify the locations and approximate dates of any emergency medical care received for asthma, such as that referenced in his May 2014 statement.  Obtain all identified records, with the assistance of the Veteran as necessary.  All attempts to obtain such records must be documented in the claims file and the Veteran and his representative should be provided appropriate notice.

2.  Obtain and associate with the claims file all records of treatment for asthma at the Kansas City VA Medical Center, Leavenworth VA Medical Center, and the Wyandotte Community-Based Outpatient Clinic from October 2010 through January 2013 and since March 2014.  All attempts to obtain such records must be documented in the claims file and the Veteran and his representative should be provided appropriate notice.

3.  If any additional records obtained indicate possible worsening of the Veteran's asthma, schedule the Veteran for a VA examination to address the severity of his asthma.

4.  After completing the above development and any other indicated development, readjudicate the claim that is the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



